¶59 (dissenting) — During William Glen Smith’s trial, the judge and attorneys left the courtroom and gathered in a nearby hallway to hold private meetings on 12 occasions.22 The attorneys made motions to exclude testimony and argued over the extent of questioning allowed with certain witnesses, and the judge made rulings regarding the admissibility of evidence and testimony. Those rulings helped shape the course of the trial, yet neither the public nor the defendant witnessed them.
Owens, J.
¶60 The majority condones this secretive process, failing to consider the purposes behind our constitutional protection of the right to a public trial. Our constitution protects the right to a public trial and demands the open administration of justice because they are core safeguards in our system of justice. A public trial helps to ensure a fair trial by deterring misconduct and partiality. Also, as this court has said before, a public trial “provides for accountability and transparency, assuring that whatever transpires in court *539will not be secret or unscrutinized. And openness allows the public to see, firsthand, justice done in its communities.” State v. Wise, 176 Wn.2d 1, 6, 288 P.3d 1113 (2012). The secret and unscrutinized conferences in this case violated Smith’s right to a public trial. I dissent.
FACTS
¶61 During Smith’s trial, the judge and the attorneys held 12 private meetings in a back hallway. The majority dismisses these closures as “sidebars,” but that generalization mischaracterizes the nature of these meetings.23 The following summary shows that these discussions were challenges to evidence and testimony during trial, and — as explained below — experience and logic dictate that these discussions implicate the public trial right:
1. The court clarified a previous ruling regarding the admissibility of ER 404(b) evidence of a common scheme and overruled defense counsel’s objection to testimony of a prior bad act.
2. Parties argued over whether one alleged victim could testify that she spoke with another alleged victim on the phone. The court overruled the prosecutor’s relevancy objection and allowed the testimony.
3. Parties argued over whether a lay witness may offer opinion testimony and whether circumstantial evidence of the alleged victim’s mental capabilities was admissible. The court excluded the opinion testimony but ruled that the circumstantial evidence was admissible.
4. Parties argued over whether the alleged victim could be impeached with a prior inconsistent statement. The court overruled the prosecutor’s objection and allowed the question.
*5405. Parties argued over whether a detective was qualified to offer an opinion of handwriting found in the defendant’s car. The court sustained defense counsel’s objection and did not allow the opinion testimony.
6. In the hallway, the prosecutor preemptively moved to exclude Smith’s statement to police that the sex was consensual as self-serving hearsay, but prior to the conclusion of the argument the court recessed. Then in open court, but before the jury returned, the court ruled that the statement was admissible to show that it was made, but not for the truth of the matter asserted.
7. Parties argued whether a police photograph of the alleged victim was inadmissible for lack of relevance. The court sustained the prosecutor’s objection and ruled that the photograph was inadmissible.
8. Parties argued over the admissibility of Smith’s written statement because it was prepared by police and then adopted by the defendant. The court overruled defense counsel’s objection and ruled that the statement was admissible.
9. Parties argued over whether the treating physician could testify about the alleged victim’s identification of the perpetrator. The court ruled that the testimony was inadmissible but that defense counsel could impeach the alleged victim using it as a prior inconsistent statement.
10. Parties argued over whether the prosecutor had laid proper foundation to admit nude photographs of the alleged victim. The court overruled defense counsel’s objection and ruled that the photographs were admissible.
11. The prosecutor moved to admit receipts for lingerie and other sexual items found in Smith’s residence. The court overruled defense counsel’s objection and ruled that receipts of sexual items found by the detective were admissible.
12. Parties argued over whether the prosecutor could ask Smith if he told his wife he did not sleep with the alleged *541victim. The court overruled defense counsel’s objection and allowed the question to show that Smith may have lied. These closures occurred over the course of a three-day trial. The jury convicted Smith of four counts of third degree rape and one count of second degree peijury.
ANALYSIS
¶62 The majority concludes that the public trial right does not attach to the closures in this case. I disagree. The public trial right attaches to proceedings that implicate the core values of the public trial right. State v. Sublett, 176 Wn.2d 58, 72-73, 292 P.3d 715 (2012) (plurality opinion). We apply the experience and logic test to determine whether those core values are implicated. Id. at 73. If the public trial right attaches, the failure to conduct a Bone-Club24 analysis on the record before closing the courtroom is structural error. Wise, 176 Wn.2d at 13-14. In this case, experience and logic indicate that closing the courtroom to discuss evidence and testimony during trial implicates the public trial right.25 The trial court did not conduct a Bone-Club analysis, and therefore structural error occurred.

Experience Prong

¶63 The experience prong asks “ ‘whether the place and process have historically been open to the press and general public.’ ” Sublett, 176 Wn.2d at 73 (quoting Press-Enter. Co. v. Superior Court, 478 U.S. 1, 8, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986)). The majority erroneously concludes that “[slide-bar conferences have historically occurred outside the view of the public.” Majority at 515. That conclusion oversimplifies the matter because the history on this issue is, at best, unclear.
*542¶64 In my experience, many judges do not close or leave the courtroom to discuss evidentiary challenges. Rather, many judges exclude the jury and discuss the matter in open court. This practice dates back to the early days of our judiciary. See State v. Coella, 3 Wash. 99, 118, 28 P. 28 (1891) (holding that defendant did not have a right to have the jury present during argument over proposed jury instructions; rather, “the safer course and better practice would be to exclude the jury”); Gilcher v. Seattle Elec. Co., 82 Wash. 414, 415, 144 P. 530 (1914) (“[I]t is within the discretion of the trial judge to exclude the jury during the argument of counsel upon legal questions arising during the trial.”); see also State v. Cooper, 26 Wn.2d 405, 416, 174 P.2d 545 (1946) (trial judge sent the jury out so the court could hear argument after codefendant made a sudden request to “ ‘verify’ ” a confession as it was being read); State v. Barker, 56 Wash. 510, 511-12, 106 P. 133 (1910) (trial judge sent the jury out so the court could discuss an objection to witness testimony); State v. Carlson, 80 Wn. App. 116, 120, 906 P.2d 999 (1995) (same).
¶65 The judges who choose to discuss evidentiary challenges outside of the courtroom do so out of mere convenience. See, e.g., State v. Smith, noted at 159 Wn. App. 1011, 2011 WL 55972, at *2 n.2, 2011 Wash. App. LEXIS 20, at *6 n.2,26 review granted in part, 176 Wn.2d 1031, 299 P.3d 20 (2013); In re Det. of Ticeson, 159 Wn. App. 374, 386 n.38, 246 P.3d 550 (2011) (relied on by the majority at 515-16; justifying an in-chambers sidebar because interrupting trial to send the jury out could cause “long delays”). The majority condones this practice, preferring not to annoy jurors with “constant [ ] marching in and out of the court*543room” at the expense of our constitutional duty to ensure a public trial. Majority at 518 n.13.
¶66 Our constitution cannot bow to convenience. See State v. Frawley, 181 Wn.2d 452, 460, 334 P.3d 1022 (2014) (lead opinion) (stating that a Bone-Club analysis “ensures that court proceedings are not closed merely for the sake of convenience as a matter of course”). A trial judge has the constitutional duty to ensure that trials are open to the public, even if that means that the jury must enter and exit the courtroom several times during evidentiary discussions. I also note that in this case the court held 12 private meetings over the course of three days. I see no great burden in removing and reseating a jury approximately four times a day to carry out the commands of our constitution. And, if a judge does face a serious obstacle to removing the jury, a contemporaneous Bone-Club analysis, on the record, could justify the closure.
¶67 The majority does little to refute the fact that many Washington courts have historically kept the courtroom open during evidentiary challenges. It cites two trial advocacy treatises that do not consider the special requirements of our state’s constitution and one case from this court that has nothing to do with private evidentiary discussions. Majority at 515 (citing State v. Swenson, 62 Wn.2d 259, 279, 382 P.2d 614 (1963) (permitting a sidebar discussion to discuss witness comfort, not to discuss challenges to evidence or testimony)). While I know that some courts have developed a local practice of closing or leaving the courtroom during evidentiary challenges, I caution that when applying the logic and experience test, we must not forget that the presumption is in favor of openness. State v. Paumier, 176 Wn.2d 29, 34-35, 288 P.3d 1126 (2012). Therefore, to the extent that history or local practice conflicts, we must err on the side of openness. While this court has recognized that the experience and logic test is not perfect, Sublett, 176 Wn.2d at 75, we have never questioned the presumption of openness. Experience indi*544cates that the evidentiary challenges involved in this case have been historically open to the press and public.

Logic Prong

¶68 “The logic prong asks ‘whether public access plays a significant positive role in the functioning of the particular process in question.’ ” Id. at 73 (quoting Press-Enter., 478 U.S. at 8). The majority concludes that “[n]othing is added to the functioning of the trial by insisting that the defendant or public be present” during the discussions at issue. Majority at 519. The majority reasons that defendants do not have a right to be present at all stages, and for the public, some legal discussions are “practically a foreign language.” Id. I disagree. The majority overlooks the very purposes of the right to an open and public trial.
¶69 A public trial helps ensure that judges and lawyers are accountable for what occurs during trial. It helps remind them to act with decorum and to consider the consequences of their actions. Logically, this is perhaps most important during arguments over what evidence and testimony the jury will hear. Whether a key piece of evidence is admitted or not could decide the outcome of the entire trial. We should not allow attorneys and judges to make these important decisions in a back hallway, away from public scrutiny. The proper forum for argument on these issues is in open court.
f70 Public trials also help foster trust in our judicial system, and they allow members of the public to see justice done in their communities. Logic indicates that hiding discussions over evidence and testimony in private will not further these goals. One can easily imagine a scenario where a party attempts to admit a key piece of evidence— the “smoking gun” — only to be met with an objection and a private conference where the judge determines that the evidence is inadmissible. The public is left wondering what happened to the smoking gun mentioned just moments ago and why the jury is being told to forget that it ever existed. *545Logically, it follows that the public’s trust in our justice system will weaken.
¶71 I also disagree with the assumption that the public will not comprehend the “foreign language” of legal argument. Id. Trial observers often include close family members of the defendant or the victims who have followed the case from the very start. These observers may have met with the attorneys or have researched the law independently and are eager to hear the legal arguments that could decide the case. Additionally, many practitioners and students attend trials to learn and to see justice in action. We should not allow the trial court to obscure legal discussions from these observers.
¶72 Without the publicity that comes with hearing evidentiary arguments in open court, a defendant is stripped of the protections offered by our public trial right and the public’s confidence in our judicial system is weakened. Logic indicates that public access plays a significant positive role in the functioning of these evidentiary discussions.
CONCLUSION
f 73 Experience and logic show that the public trial right attaches to the evidentiary discussions in this case. Therefore, the trial court committed structural error when it closed the courtroom on 12 occasions without first conducting a Bone-Club analysis. In concluding otherwise, the majority fails to consider the core values that our public trial right protects and favors convenience over our constitution. I respectfully dissent.
Fairhurst and Gordon McCloud, JJ., concur with Owens, J.

 The judge closed the courtroom on one other occasion to discuss when to take a recess. Smith does not argue that this closure implicated his right to a public trial.


 Trae sidebars are generally permissible — especially when held in open court. See State v. Sublett, 176 Wn.2d 58, 140, 292 P.3d 715 (2012) (Stephens, J., concurring) (condoning “brief sidebars to allow counsel to raise concerns that may need to be taken up outside the jury’s presence”).


 State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995) (describing the analysis that a trial judge must make before closing the courtroom).


 Smith does not argue that the first private meeting to discuss a time for recess implicates the public trial right, and I agree that it does not.


 The Court of Appeals noted, “The practical configuration of the courtroom prompted the judge and attorneys to go outside because they could not record a conversation at the bench without the jury overhearing. It was a matter of convenience. Rather than having the jury exit the courtroom, the judge and attorneys would step outside to discuss the evidentiary and legal matters that arose during trial.” Smith, 2011 WL 55972, at *2 n.2, 2011 Wash. App. LEXIS 20, at *6 n.2.